DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-9, 12, 14-16, and 18-19 are pending in the application with entry of the preliminary amendment filed 9-27-19.

Claim Interpretation

 	The claims are interpreted in light of the teachings of Applicants’ Specification.  
    PNG
    media_image1.png
    333
    607
    media_image1.png
    Greyscale
 	It is noted that the claimed elements appear to correspond to those shown in Applicants’ Fig.3.  It is also noted that the recited annular ring is defined as being provided as first coupling half 40 (Spec, p.14,ll.27-28).  According the claims will be so interpreted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, ll.1-6, was amended in the 9/27/19 Preliminary Amendment, to recite: “a body side member of an ostomy appliance, the body side member comprising:. . . .a nonwoven element secured to the distal surface of the body side member”, which is considered indefinite, where claim 1, ll.1-2,5 recites that body side member comprises the nonwoven element, such that the non-woven element is part of the body side member and not a separate element, as secured to the body side member.   	Appropriate correction is required, e.g., where claim 1 recites:  	1. An ostomy appliance comprising:  	a body side member comprising: a proximal surface and a distal surface, at least a portion of the proximal surface comprising an adhesive adapted to secure the ostomy appliance to skin of a user; 	a nonwoven element secured to the distal surface of the body side member; and 	a stoma-receiving opening formed through the body side member and the nonwoven element;  	wherein the nonwoven element comprises a releasable material adapted to be released from the non-woven element on contact with liquid to neutralize stoma output. 	And where claims 2-9, 12, 14-16, and 18-19, line 1, should therefore recite: “The ostomy appliance according to claim 1,”. 	For purposes of examination the claims will be interpreted as presented above. 	The remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-9, 12, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Castellana (US 5074852 A).


    PNG
    media_image2.png
    163
    441
    media_image2.png
    Greyscale
	As to claim 1, Castellana discloses an ostomy appliance 10 (Fig.3;Abstract; See 112 rejection above) comprising: 	a body side member 11 (first adhesive layer 11 Col.3,ll.18-45) comprising a proximal surface (lower Fig.3) and a distal surface (upper Fig.3), at least a portion of the proximal surface comprising an adhesive (as distal surface with portion of adhesive of first adhesive layer 11 as body side member) adapted to secure the ostomy appliance to skin of a user (Fig.3 Col.3,ll.47-52); 	a nonwoven element 12/32 (backing layer/film 12 Fig.3 Col.3,ll.55-56; backing layer/film 32 Fig.3,Col.3,ll.64-65) (nonwoven fabrics Col.4,ll.8-11,1; and a distal adhesive between 12 and 32 Col.4,ll.23-24, as at least a portion of releasable material provided in nonwoven element as claimed below)  		secured (via adhesive 31 Fig.3,Col.3,ll.63 and backing 12 Fig.3;Col.3,ll.55-56) to the distal surface of the body side member 11 (via 12 and adhesive 31 Fig.3;Col.4,ll.33-34;Col.3,ll.55-56,63); and 	a stoma-receiving opening 20 formed through the body side member 11 (aperture 20 formed through 11 Fig.3,Col.4,ll.35-36);  	wherein the nonwoven element 12/32 comprises a releasable material (at least distal adhesive provided on upper/distal surface of backing 32 Col.4,ll.23-24)  		adapted to be released from the non-woven element on contact with liquid to neutralize stoma output (where distal adhesive on 32 is an occlusive adhesive comprising hydrocolloids Col.1,ll.45-47 is exposed to stomal effluent Col.2,ll.66 to Col.3,ll.10, as having a central portion around the stoma opening 20 positioned within a male coupling member (comprising skirt 21, rib 22, strip 23, and rim 24 Fig.3, Col.4,ll.18-20; which distal adhesive will contain/absorb effluent from the stoma and is  capable of being released at least in part from the adhesive when the hydrocolloids are saturated with liquid Col.3,ll.6-10, according to broadest reasonable interpretation).

	As to claim 2, Castellana discloses wherein a component (hydrocolloid adhesive, as presented above) of the nonwoven element is water-soluble such that — on contact of the nonwoven element with liquid — the releasable material is released from the component of the nonwoven element (where distal adhesive will contain/absorb effluent from the stoma and is capable of being released from the rest of non-woven component 12/32 at least in part from the adhesive when the hydrocolloids are saturated with liquid Col.3,ll.6-10, according to broadest reasonable interpretation, as further presented above).

	As to claim 3, Castellana discloses wherein the nonwoven element 12/32 comprises a fibrous layer (as nonwoven fabric of one or more polymer fibers Col.4,ll.8-11,1).

	As to claim 4, Castellana discloses wherein the nonwoven element 12/32 comprises a layer of the releasable material (as layer of hydrocolloid adhesive, as presented above for claim1).

	As to claim 5, Castellan discloses wherein a weight content of the releasable material in the nonwoven element 12/32 is in a range of 20 to 45% w/w (where each layer of nonwoven element as backing can be 1-4 mils Col.3,ll.56-57, 67-68; and adhesive can be 10-12 mils Col.3,ll.66-67, thus providing percentages within the claimed ranges, where weight of elements similar per mil, according to broadest reasonable interpretation).
	As to claims 6-8 and 14-16, Castellana discloses wherein: the nonwoven element or releasable material (as adhesive component) comprises (as per claim 6) hydrophilic fibres; (as per claim 7) a water-soluble binder; or (as per claim 8) water-soluble fibres; (as per claim 14) enzyme or pH neutralizing substance; (as per claim 15); one of a powder and fibres; (as per claim 16) a mineral material (as one or more of: pectin, gelatin, crosslinked cellulose, dextran, antioxidants, anti-inflammatory agents, antiseptics, mineral oil, and the like Col.3,ll.24-41).
	As to claim 9, Castellan discloses wherein the nonwoven element 12/32 is integrated into the body side member 11 (as welded or heat sealed Col.4,ll.23-24,16-24).
	As to claim 12, Castellan discloses wherein the [[body side member]] ostomy appliance (See 112b rejection above) further comprises an additional layer (adhesive layer 31 Fig.3,Col.3,ll.63) located between the nonwoven element 12/32 and the body side member 11 Fig.3, with the additional layer comprising a second releasable material (adhesive with one or more additives such as pectin, gelatin, crosslinked cellulose, dextran, antioxidants, anti-inflammatory agents, antiseptics, mineral oil, and the like Col.3,ll.19,24-41); and 	wherein the additional layer 31 comprising  the second releasable material (adhesive with one or more additives Col.3,ll.19,24-41) provides a reservoir adapted to provide a release profile of the second releasable material (adhesive with one or more additives that are capable of being released from layer 31 Col.3,ll.19,24-41), and the second releasable material (adhesive with one or more additives) is different from the releasable material of the nonwoven element (where different adhesive compositions can be used for different occlusive adhesives Col.3,ll.19, 20-45).

    PNG
    media_image3.png
    272
    304
    media_image3.png
    Greyscale
	As to claim 18, Castellana discloses:  	wherein the nonwoven element 12 is an annular disc Fig.1 extending in a plane parallel to the distal surface of the body side member 11 Fig.3;  	wherein the [[body side member]] ostomy appliance (See 112b rejection above)  further comprises an annular ring (male coupling member comprising skirt 21, rib 22, strip 23, and rim 24 Fig.3, Col.4,ll.18-20) forming a first half of a coupling interface (coupling member) that is configured to couple with an ostomy bag (ostomy pouch Col.1,ll.55-66), and  	wherein the annular disc (of 12 Fig.1) of the nonwoven element 12/32 is arranged within the annular ring (rim 24 of male coupling member Fig.3) of the body side member 11 (where most of the annular disc of 12 is within ring (rim 24 of male coupling member) Fig.1).

	As to claim 19, Castellana discloses wherein the [[body side member]] ostomy appliance (See 112b rejection above) further comprises an ostomy bag 40 (ostomy pouch 40 Fig.4-6; Col.5,ll.1-8) attachable to a distal side of the body side member 11 (via male coupling or adhesive attached to nonwoven element 12/32 attaching to ostomy bag Fig.5-6 Col.4,ll.18-41).


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: (as cited in Search Report and Written Opinion of corresponding PCT application PCT/DK2018/050067) (cited in :  	D2: Lykke (US 2008/319368 A1) ([0035] - [0064]; figures 1-7); 	D3 Olsen (US 5 051 259 A) (Column 2, line 19 - Column 10, line 44);
 	D4: Hansen (US 5 714 225 A) (Column 2, line 61 – Column 13, line 13); 	D5: Ashton (GB 1 256 866 A) (page 1, lines 28-77; figure 2);  	D6: Stroebech (WO 2017/190752 A1) (page 1, line 7 – page 11, line 28);  	Baddley (GB 2 322 302 A) (Abstract; figure 1);	Cramer (US 2011/213322 A1) ([0054] - [0071]; figures 1-10); and 	Jensen (US 4 753 703 A) (Abstract; figures 1-2);.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781